DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8-12, 15-17, 19-21, 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended Claim 1 recites where the edible porous starch comprises flake-shaped porous particles” and Applicant’s specification may not support this limitation for the following reasons. While the .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Amended Claim 1 now recites “edible porous starch” and there is no antecedent basis for “edible porous particle or particles” as recited in Claims 15 and 19.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 8, 15, 16, 19-21, 24, are rejected under 35 U.S.C. 103 as being unpatentable over Kodali et al. (USPA No. 2005/0123668 (hereafter referred to as Kodali) in view of Veelaert (USPA 2010/0330369).
Regarding amended Claim 1, Kodali teaches a trans fat replacement system comprising expanded, low-density carbohydrate particles and a lipid (Paragraph 14). The trans fat replacement system disclosed by Kodali is capable of being used as a filling, coating or spread as recited in claim 1. The ratio of a lipid to expanded, low-density carbohydrate particles is disclosed as ranging from about 1:1 to about 4:1 or 6:1 (Paragraph 20). Kodali teaches examples of systems comprising carbohydrate at 14.5 or 15% by weight (in the examples Kodali uses maltodextrin as the carbohydrate but teaches the carbohydrate can also include modified starches (Paragraphs 14 and 15), and total lipid at 85% by weight, which results in a ratio of 2:1, and where such percentages are within the ranges recited in amended Claim 1. Therefore, it would have been obvious to one of ordinary skill in the art to have used modified starches as the carbohydrate in light of the express teachings of Kodali. The range of the proportions of particles to oil overlaps with the range recited in amended claim 1.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I). 
The trans fat replacement system of Kodali is disclosed to comprise a mixture of oil and fat as recited in claim 1 (Paragraphs 20 and 24). The exemplary embodiments of Kodali comprise more oil than fat (Paragraphs 25, 26, 43). Kodali discloses that the fat 
The expanded, low-density carbohydrate particles of Kodali are disclosed to be porous as recited in claim 1 and to have undergone treatment which increases oil entrainment capacity which necessarily reflects an increase in the pore volume or surface area (Paragraphs 15 and 21). Kodali comprises embodiments with the same proportions of oil to porous particle recited in claim 1 which is disclosed to have a paste like consistency and therefore the lipid would necessarily be a continuous phase in these embodiments (Paragraph 6 and 20).
Regarding amended Claim 1 and the limitation of where the structured fat system is present in the spread in an amount from about 20 to about 50% by weight, it is noted that Kodali refers to the fat replacement system as spreadable shortening-like composition and a paste (Paragraphs 9 and 32), and teaches an example of a composition for preparing a croissant where the butter or margarine in the composition is replaced with the disclosed fat replacement system, and teaches butter or margarine in an amount of 1.5 cups, flour 3.25 cups, milk 0.75 cups and warm water at 0.5 cups. Kodali also teaches minor amounts of sugar, salt, yeast and egg yolk. Where the fat replacement system is used in place of the butter or margarine (1.5 cups of the composition), this would result in the fat replacement system being used at around 25% of the spread/filling composition, which is within the claimed range. Kodali also teaches using the fat replacement system in dry mixes where only liquid are required to be added (Paragraph 44).

Veelaert teaches a solid carrier material consisting of non-granular pregelatinized starch consisting of flake-shaped particles which has a size distribution in the range of 100 and 375 microns or preferably between 125 and 350 microns, a BET specific surface of less than or equal to 0.5m2/g and one more liquid components absorbed into or onto the solid carrier material (Paragraph 10). Veelaert teaches the non-granular pregelatinized flake-shaped starch particles has unexpected novel and superior properties including excellent loading capacity for liquid components such as oils and lipids, and teaches that that the starch has improved absorption properties with respect to hydrophobic ingredients like oils and fats (Paragraphs 22 and 33), and where the starch material can be used in food products including cakes, dry mixes, dessert mixes, batters, toppings, etc. (Paragraphs 14-16, 33, 44). Veelaert teaches in exemplary compositions the BET surface area, particle size and oil absorption capacity of the modified starch particles, which are all within the ranges claimed by Applicant for the flake-shaped particles, with oil absorption capacity ranging from 21-37%, which is within the range claimed (Paragraph 49 and Table 1).
Since Kodali is also concerned with improved oil entrainment or absorption capacity by modifying carbohydrates including starch and combining with oil/fats to be used in food products including dry mixes, it would have been obvious to one of ordinary skill in 
Regarding amended Claims 15 and 16, Kodali in view of Veelaert discloses heat treatment of the porous particles, as taught by Kodali, and also chemical modification by way of enzymes and physical modification by way of forming the flaked particles such as by drum or roll-drying, as taught by Veelaert (Kodali, Paragraph 21 and see Veelaert as set forth above in the rejection of amended Claims 1, 8, 20, 21 and 24 and Paragraphs 14-16).
Regarding amended Claim 19, the porous particles of Kodali in view of Veelaert are disclosed to have a loose density of less than 0.5 g/cm3  (Paragraph 15). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I). In addition, since Veelaert motivates and renders obvious the claimed flaked structure having the claimed BET surface area and diameter as set forth above, one of ordinary skill in the art would have reasonably expected the other parameters to also be met by the porous starch particles taught in the prior art.

Claims 9-12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kodali et al. (USPA No. 2005/0123668) in view of Veelaert (USPA 2010/0330369), and in further view of Neil, M.H.  “The Story of Crisco”, The Procter & Gamble Co., Cincinnati OH, 1914, pg. 121 (hereafter referred to as Neil).
Regarding Claims 9-12, Kodali in view of Veelaert are relied upon as above and teaches what has been recited above but is silent regarding the trans fat replacer comprising a chocolate filling, icing or spread. It is noted that the trans fat replacement system of Kodali in view of Veelaert is capable of being used as icing or as a filling in a confectionary and it is noted that Kodali teaches the composition is spreadable (Paragraphs 9 and 32).
Neil teaches a caramel cake having a chocolate filling which comprises Crisco™ (i.e. trans fat).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the fat replacer of Kodali in view of Veelaert as a replacement for the Crisco™ in the recipe of Neil to produce a chocolate filling or icing or spread since Kodali teaches that the fat replacer disclosed is suitable for replacing trans fats.  Since chocolate filling is capable of also being used as a spread, this modification of Kodali renders obvious the limitations of claims 9-12.
Regarding Claim 26, chocolate as disclosed by Neil necessarily comprises cocoa powder.  Once a filling is produced it is not possible to determine if the cocoa powder was introduced as part of a structured fat system or in some other manner.  As such, the modification of Kodali in view of Veelaert and Neil reads on the spread recited in claim 26 since it would comprise at least cocoa powder and starch.  Cocoa powder is produced from cocoa beans and is therefore interpreted to be modified from its native state in such a manner that porosity is increased.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kodali et al. (USPA No. 2005/0123668) in view of Veelaert (USPA 2010/0330369), and in further view of Sujka, M. et al. “α-Amylolysis of native potato and corn starches- SEM, AFM, nitrogen and iodine sorption investigations”, LWT – Food Science and Technology, 42, (2009) 1219-1224 (hereafter referred to as Sujka), previously made of record.
Regarding Claim 17, Kodali in view of Veelaert are relied upon as above and teaches starch modification by enzymatic treatment (Veelaert, Paragraph 16), but is silent regarding amylolytic enzyme treatment of the starch, specifically.
Sujka teaches that treatment of potato and corn starch granules with amylolytic enzymes increase the volume and average diameter of mesopores and increases the specific surface area of the particles. (Pg. 1222)
Both Kodali in view of Veelaert and Sujka are directed towards porous particles which have been modified to increase their surface area.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to treat the porous starch particles of Kodali with amylolytic enzymes in order to increase the surface area for oil entrainment of the starch particles.  The modification of Kodali with Veelaert and Sujka therefore renders the limitations of Claim 17 obvious.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kodali et al. (USPA No. 2005/0123668) in view of Veelaert (USPA 2010/0330369), and further in view of Higgens (USPA 2011/0281015), previously made of record.

Higgens teaches shortening composition for reducing trans-fat content comprising cellulose fibers, hard fats and liquid oils (Paragraphs 24, 29-31, and 39), hard fats where the liquid oils could include canola oil (Paragraph 39) and teaches ranges of hard fats could be 7-15% of the composition and liquid oils at around 70% of the composition, which gives a ratio of oil to fat of about 4.6:1, which renders obvious the claimed limitation of “about” 6:1 as well, as the term “about” provides for amounts above and below the claimed range. Higgens teaches that the hard fat provides a crystal matrix for the composition and the cellulose fibers aid in structuring the shortening and works by partly at least taking up some of the oil into the capillaries and typing up some oil wetting the fiber surfaces and physically acts to re-inforce the structure formed by the higher melting fractions incorporated into the composition. Higgens teaches adding the cellulose fibers to the composition allows for reduced levels of trans fatty acids in the shortening composition (Paragraphs 24, 29-31). Therefore, since Higgens teaches of different ratios of liquid and solid fats in a structured shortening composition also comprising cellulose fibers, thereby also allowing for reduced levels of trans fat in the shortening composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have tried the ratios disclosed by Higgens as well in order to ensure the shortening composition has a sufficient crystal mix while still allowing effective reduction of trans fat in the composition.  In addition, . 

Response to Arguments
The 112 1st paragraph rejection previously set forth has been partially withdrawn in light of Applicant’s amendments. However, the 112 1st paragraph rejection of Claim 27 has been maintained as it was not directly addressed by Applicant. The prior art rejection has been changed in light of the claim amendments presented. Applicant argues that the primary reference of Kodali focuses on maltodextrin as the expanded carbohydrate and not starch. However, Kodali clearly teaches that the expanded carbohydrate can be maltodextrin or other components including starch. Therefore, Kodali clearly provides for any of the disclosed carbohydrates to be used along with the lipid. The MPEP states, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Therefore, Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection relies on a different combination of references than previously set forth by the Examiner. Therefore, the office action is made final and deemed proper at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368.  The examiner can normally be reached on Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        2/11/2021